Case 1:20-cv-00164-MJT-KFG Document 10 Filed 09/20/20 Page 1 of 2 PageID #: 25




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

  DERRICK HINES                                    §

  VS.                                              §               CIVIL ACTION NO. 1:20cv164

  BEAUMONT POLICE DEP’T, ET AL.                    §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Derrick Hines, an inmate at the Jefferson County Correctional Facility,

  proceeding pro se, brought this civil rights suit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends this action be dismissed without prejudice.

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

  evidence. A copy of the report and recommendation was mailed to plaintiff at the address

  provided to the court. Plaintiff acknowledged receipt of the report and recommendation on

  July 7, 2020. No objections to the Report and Recommendation of United States Magistrate

  Judge have been filed.

         Plaintiff was warned of the potential dismissal of his lawsuit for failing to comply with

  the order to submit a proper application to proceed in forma pauperis. Such warning, however,

  has proven futile in prompting the diligent prosecution of this case. The court has considered

  lesser sanctions but finds no lesser sanction appropriate because plaintiff has failed to comply
Case 1:20-cv-00164-MJT-KFG Document 10 Filed 09/20/20 Page 2 of 2 PageID #: 26




  with the initial requirement for all litigants, to pay the required filing fee or, as required under the

  PLRA, submit a properly certified application to proceed in forma pauperis and pay an initial

  partial filing fee. The dismissal of this action will be without prejudice, and plaintiff is not barred

  by the applicable two-year statute of limitations. Therefore, plaintiff may refile his lawsuit after

  obtaining the proper information necessary for the court to determine his eligibility to proceed

  on an in forma pauperis basis.

                                               ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report and recommendation of the magistrate judge is ADOPTED. A separate

  final judgment will be entered in this case in accordance with the magistrate judge’s

  recommendations.

                                    SIGNED this 20th day of September, 2020.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge




                                                     2
